Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for of applicant's claim for domestic priority based on provisional applications 62/667979 and 62/667901 filed on May 7, 2018.

DETAILED ACTION
Claims 1 - 20 are pending in the application.
Claims 1, 9, and 16 are independent. 
This action is Final based on a new 35 U.S.C. §103 prior art reference that was necessitated by the applicant’s amendment; see MPEP §706.07(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103) as being unpatentable over Merkulov et al. (U.S. PG Pub. No. 20130013118), herein “Merkulov,” in view of Johnson et al. (US Patent No. 11,060,745), herein “Johnson.” 


Regarding claim 1,
Merkulov teaches a controller (energy management application 120 and computer 124 which coupled to a thermostat UI 114.  Examiner’s Note – Johnson also teaches a controller in Col. 4, lines 20 – 35. See also Fan used in claim 3 rejection below that also teaches a controller (item 159) paragraph 0016.) for maintaining occupant comfort in a space of a building, the controller comprising:  (Par. 0026: “the selection of the comfort algorithm is likely to leave the set point input unchanged, and to maintain a narrow set point range around the set point input.”) 
one or more processors; (processor 116) and
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (Par. 0023: “The system 100 further comprises a processor 116, a non‐transitory memory 118, and an energy management application 120 stored as a sequence of software instructions in the memory 118 and executed by the processor 116 for managing the energy consumption device 102 and the thermostat UI 114.”) 
obtaining building data; (Par. 0044: “FIG. 6 is a flowchart illustrating an exemplary dynamic operation of the thermostat UI in collaboration with system algorithms and user inputs to these algorithms. The method begins at Step 600. Step 602 obtains the present room temperature from the thermostat (or sensor).” Par. 0045: “The system algorithms which configure the thermostat with set points and operational modes use a number of input parameters in its computations. These parameters may include the characteristics of the HVAC system as well as the controlled environment (room size, window count, thermal characteristics, etc.), the external environment (weather, shading, location, elevation, etc.), and the user configured operational 
obtaining occupant comfort data; (Par. 0025: “the energy management application 120 accepts information selected such as a temperature control algorithm, weather forecast, energy cost forecast, a history of energy costs, user ecology criteria, user comfort criteria, or combinations of the above-mentioned information. The energy management application 120 supplies the set point range to the thermostat UI 114 in response to analyzing the set point input and the sensor temperature measurement, as modified by the information. For example, the user may be able to select a temperature control algorithm, and define the temperature control algorithms via the thermostat UI 114. Alternatively, such information may be entered via a web page in communication with the energy management application. The energy management application may track and record previous energy usage, weather, and costs, and he in communication with power utilities to receive current cost information. Likewise, weather forecasts may be received via a network connection. Par. 0026: “…UI can be used to input a user's temperature algorithm selection. In a simple case, the user can select between the algorithms of comfort, ecology, cost, or a combination of these algorithms. The selection of a particular algorithm may temper the user set point input and/or set point range. For example, the selection of the comfort algorithm is likely to leave the set point input unchanged, and to maintain a narrow set point range around the set point input. Alternatively, in hot ambient conditions the selection of the ecological algorithm may widen the set point range around the set point input, if the wider range is determined to more adequately satisfy ecological concerns.” See also Par. 0028, 0044, claim 3 and claim 4.)
generating an occupant comfort model (algorithm) based on the building data and the occupant comfort data,  (Par. 0042: “If the user modifies the set point range settings on the thermostat, then the algorithms may recomputed (inverse operation) and modify the algorithm input parameters to match the desired result. For example, the position of the marker in the triangular temperature algorithm symbol of FIG. 2 may he moved by an inverse algorithm operation further away from the comfort setting, if the user modifies the set point range to have a larger range of values.”  Par. 0025: “…the energy management application 120 accepts information selected such as a temperature control algorithm, weather forecast, energy cost forecast, a history of energy costs, user ecology criteria, user comfort criteria, or combinations of the above-mentioned information. The energy management application 120 supplies the set point range to the thermostat UI 114 in response to analyzing the set point input and the sensor temperature measurement, as modified by the information. For example, the user may be able to select a temperature control algorithm, and define the temperature control algorithms via the thermostat UI 114. Alternatively, such information may be entered via a web page in communication with the energy management application. The energy management application may track and record previous energy usage, weather, and costs, and he in communication with power utilities to receive current cost information. Likewise, weather forecasts may be received via a network connection.” Par. 0026: “…associated UI can be used to input a user's temperature algorithm selection. In a simple case, the user can select between the algorithms of comfort, ecology, cost, or a combination of these algorithms. The selection of a particular algorithm may temper the user set point input and/or set point range. For example, the selection of the comfort algorithm is likely to leave the set point input unchanged, and to maintain a narrow set point range around the set point input. Alternatively, in hot ambient conditions the selection of the ecological algorithm may widen the set point range around the set point input, if the wider range is determined to more adequately satisfy ecological concerns.”  See also Par. 0044 and 0028. See also Johnson and many paragraphs that teach generating a performance model based on comfort settings.)
Merkulov may implicitly teach, but does not explicitly teach that models are used to predict levels of occupant comfort within the space based on building data and generate time-varying comfort constraints.   However, Johnson does teach generating an occupant comfort model based on the building data and the occupant comfort data, (Col. 1, lines 56 – 67: “…generating an HVAC performance model based on the received data from the thermostat, the HVAC system, and the one or more temperature sensors associated with the property; receiving user data indicating user presence and user preferences associated with the property; identifying an energy penalty score based on energy usage within the property; receiving weather data associated with a location of the property; creating an energy routine based on the HVAC performance model, the user data, the identified energy penalty score, and the received weather data; and transmitting an instruction including the energy routine to one or more devices.” See also Col. 3, lines 33 – 57.) 
wherein the occupant comfort model predicts levels of occupant comfort within the space based on building data; (Col. 1, lines 40 – 51: “…estimations from the HVAC performance model may be used to automatically generate a personalized energy management schedule that either prioritizes user comfort, energy efficiency, or a combination of the two factors. In some instances, user activity data that indicates user presence within the property and a set of user preferences for comfort and/or energy efficiency is also used to generate the personalized energy management schedule. In this regard, the personalized energy management schedules may be used to both accommodate a set of user preferences relating to comfort while maintaining an energy efficient operation of a HVAC system.” See also Col. 12, lines 34 – 59 cited below that teaches a model used to create a future schedule based on comfort constraints or settings such as being warmer in the mornings. See also Col. 3, lines 37 – 44 and Col. 11, lines 44 – 67.) 
 generating time-varying comfort constraints for an environmental condition of the space using the occupant comfort model; (Col. 12, lines 34 – 59: “The process 700 may include generating an HVAC performance model based on the received data from the thermostat, the HVAC, and the one or more temperature sensors (720). For instance, the monitor control unit 110 may use pattern recognition techniques on historical HVAC performance data in order to generate the HVAC performance model. As described previously, in some implementations, the HVAC performance model may be a linear model that approximates subsequent HVAC performance given a set of parameters that impact HVAC operation. For example, the parameters may include an interior temperature, an exterior temperature, or a set point temperature. The process 700 may include receiving user data indicating a user presence and user preferences associated with the property (730). For instance, the monitor control unit 110 may receive user presence data from one or more sensors 120 that are occupancy sensors indicating that whether the property is presently occupied by one or more users, and if the property is occupied, a location within the property associated with the one or more users. In addition, data indicating the set of user preferences may include prior adjustments to desired temperatures within the property, user indications of comfort settings (e.g., warmer temperatures in the mornings, etc.), or other types of user input data that indicate specific configurations or settings associated with HVAC operation.”  Col. 12, lines 5 – 13: “…generating an HVAC performance model based on the received data from the thermostat, the HVAC, and the one or more temperature sensors (720), receiving user data indicating a user presence and user preferences associated with the property (730), identifying an energy tariff based on energy usage within the property (740), receiving weather data associated with a location of the property (750), creating a personalized thermostat schedule based on the HV AC performance model…” and see Col. 10, lines 41 – 62.) 
performing a optimization of a an objective function to determine a setpoint for the building equipment, wherein the optimization is performed subject to the time-varying comfort constraints; (Col. 3, lines 33 – 57: “In addition to generating the HVAC performance model, the system 100 may adjust the operation of the HVAC system 140 based on creating a personalized energy management schedule that designates how the HVAC system 140 should be subsequently operated. For instance, the system 100 may create the personalized energy management schedule based on analyzing prior energy consumption data indicated by the HVAC performance model, and preemptively adjust the operation of the HVAC system 140 using the personalized energy management schedule to reduce energy consumption while also maintaining comfort settings provided by the user. For example, as depicted more particularly with respect to FIGS. 2, 3A, 3B, 4, SA, 5B, and 6-6, the personalized energy management schedule specifies optimal time periods of HVAC operation (e.g., cooling or heating periods) based on an exterior temperature of the property, an interior temperature of the property, a desired temperature configured by the user on the thermostat 130, 50 and/or energy pricing information indicating peak energy pricing periods (e.g. 2 PM-5:30 PM). FIGS. 2, 3A, 3B, 4, SA, 5B, and 6 depict examples of schedule templates for different modes of operation of the HVAC system 140 based on the information indicated by the HVAC performance model. More particular descriptions related to the components of the system 100 are provided below.”) 
operating the building equipment based on the setpoint to affect a variable state or condition of the space to maintain the occupant comfort in the space.  (Col. 3, lines 37 – 44: “…the system 100 may create the personalized energy management schedule based on analyzing prior energy consumption data indicated by the HVAC performance model, and preemptively adjust the operation of the HVAC system 140 using the personalized energy management schedule to reduce energy consumption while also maintaining comfort settings provided by the user.” Col. 10, lines 18 – 24: “…the HVAC performance model may be used to estimate a HVAC load that is depicted as a change in intensity of operation of the HVAC system 140 throughout the day. In this instance, the intensity of operation correlates with energy consumption by the HVAC system 140 in maintaining the set point temperature indicated by the template 300A.”  See also Col. 13, lines 36 – 64. See also Johnson claims 1 and 5.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system that uses a processor and obtains temperature data and the user comfort criteria and then develop a model and perform analysis via an algorithm to operate the HVAC system based on cost versus the comfort of a user as in Merkulov with generating a model by a control unit wherein the control unit and model creates a schedule of user comfort settings, such as being warmer in the mornings and operates, by a schedule, the HVAC system using the model based on cost, user preferences, and set points as in Johnson in order to minimize energy costs associated with HVAC operation. (Col. 2, lines 23 – 24)

Regarding claim 2,
Merkulov and Johnson teach the limitations of claim 1 which claim 2 depends. Merkulov also teaches that the operations further comprising updating the occupant comfort model in response to obtaining additional occupant comfort data.  (Par. 0028: “FIG. 2 is a diagram depicting an exemplary thermostat UI. As shown, the thermostat UI is enabled in an arc or dial design. In this example, the set point input is 72 degrees and the set point range is 70 to 74 degrees. This example also depicts a temperature algorithm input, where the user has selected a setting close [to] the maximum comfort axis. In one aspect, the thermostat UI 114 accepts user inputs modifying the set point range, and the energy management application modifies a temperature algorithm in response to the modified set point range.”) 


Claims 3 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Merkulov in view of Johnson in further view of Fan et al. (PG Pub. No. 20190187634), herein “Fan.” 

Regarding claim 3,
Merkulov and Johnson teach the limitations of claim 1 which claim 3 depends. They do not explicitly teach that the model is based on periods of time with different attributes of the building.  However, Fan teaches that the building data indicates one or more conditions of the space during each of a plurality of subperiods within a time period and describes a plurality of attributes of each of the plurality of subperiods, wherein the plurality of attributes of each of the plurality of subperiods comprise at least one of: a time of day; a day of a week; or weather conditions.  (Par. 0060 – 0072: “Continuing the above example, a team of office workers come back from lunch, and join a meeting from 1:00 pm to 2:00 pm, in a conference room where the air conditioning has previously been turned off because there has not been anyone in the room for the day. They enter the room and turn on the air conditioning at 1:00 pm. The environmental system defaults to an auto cooling mode of 76 F. The inputs to the machine learning model 153 are the following: [0061] Day of week: Tuesday [0062] Time of day: 1:00 pm [0063] Outdoor temperature: 95 F [0064] Outdoor humidity: 80% [0065] Conference room temperature: 85 F [0066] Conference room humidity: 80% [0067] Number of occupants: 40 [0068] Conference room area: 800 sq. feet [0069] System is set to reach: 76 F The machine learning model 153 predicts the following attributes 155: [0070] Predicted conference room temperature at 2 pm [0071] Predicted energy consumed during the hour from 1 pm to 2 pm [0072] Predicted cost of the consumed energy The controller 159 controls 524 the environmental system by using the responses predicted by the machine learning model 153 to make informed decisions.”  Par. 0040: “The training module receives 511 a training set for training the machine learning model in a supervised manner. Training sets typically are historical data sets of inputs and corresponding responses. The training set samples the operation of the environmental system, preferably under a wide range of different conditions. FIG. 3A gives some examples of input data 310 that may be used for a training set. The corresponding responses are observations after some time interval, such as the actual temperature and humidity achieved, energy consumed and cost during the time interval, occupant comfort feedback, etc.” See also Par. 0026, 0027, 0036, 0041, and 0078. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system that uses a processor and obtains temperature data and the user comfort criteria and then develop a model and perform analysis via an algorithm to operate the HVAC system based on cost versus the comfort of a user as in Merkulov with generating a model by a control unit wherein the control unit and model creates a schedule of user comfort settings, such as being warmer in the mornings and operates, by a schedule, the HVAC system using the model based on cost, user preferences, and set points as in Johnson with establishing a model based on the building data (room temperature and humidity values) during learned time periods or a particular day of the week as in Fan in order to have a control algorithm that optimizes control of heating spaces which allows for best control strategies over time to individual spaces. (Par. 0036).

Regarding claim 4,
Merkulov and Johnson teach the limitations of claim 1 which claim 4 depends. They do not explicitly (however see Examiner’s note below) teach that the model is based on periods of time with different constraints or ranges.  However, Fan teaches that the time-varying comfort constraints define a temperature setpoint range for the space.  (Par. 0078: “The policies can be a set of logic and rules determined by domain experts. They can also be learned by the control system itself using reinforcement learning techniques. At each time step, the control system evaluates the possible actions that it can take and chooses the action that maximizes evaluation metrics. It does so by simulating the possible subsequent states that may occur as a result of the current action taken, then evaluates how valuable it is to be in those subsequent states. For example, a valuable state can be that the resulting temperature of the target space is within the comfort zone and that energy consumption to reach such temperature is minimal.” Par. 0079: “Based on the current state 630, a policy engine 651 determines which polices might be applicable to the current state. This might be done using a rules-based approach, for example. The machine learning model 153 predicts the result of each policy. The different results are evaluated and a course of action is selected 657 and then carried out by the controller 659. A set of metrics is used to evaluate the policies. For example, if the comfort zone is defined as being within a range of temperatures and humidity, then a policy that results in actual temperatures outside the comfort zone for too long when occupants are present is scored poorly. A policy that results in a high volume of occupant complaints is scored poorly. Other example metrics include the energy consumption and monetary cost to perform a policy. A policy that results in high energy consumption or high cost is scored poorly.”) 

Regarding claim 5,
Merkulov and Johnson teach the limitations of claim 1 which claim 5 depends. Merkulov and Johnson not explicitly teach that the model is comprises changes that result in discomfort.  However, Fan teaches that the occupant comfort data comprises monitoring occupant setpoint changes over a time period, the occupant setpoint changes indicating that one or more conditions of the space result in occupant discomfort.  (Par. 0079: “Based on the current state 630, a policy engine 651 determines which polices might be applicable to the current state. This might be done using a rules-based approach, for example. The machine learning model 153 predicts the result of each policy. The different results are evaluated and a course of action is selected 657 and then carried out by the controller 659. A set of metrics is used to evaluate the policies. For example, if the comfort zone is defined as being within a range of temperatures and humidity, then a policy that results in actual temperatures outside the comfort zone for too long when occupants are present is scored poorly. A policy that results in a high volume of occupant complaints is scored poorly. Other example metrics include the energy consumption and monetary cost to perform a policy. A policy that results in high energy consumption or high cost is scored poorly.”) 

Regarding claim 6,
Merkulov and Johnson teach the limitations of claim 1 which claim 6 depends. Merkulov and Johnson do not explicitly teach an experimental setpoint.  However, Fan teaches obtaining the occupant comfort data comprises: generating an experimental setpoint; operating the building equipment to drive one or more conditions of the space to the experimental setpoint; and surveying an occupant of the space for the level of occupant comfort. .  (Par. 0082: “To decide which action to take from a state, the control system 150 may employ techniques of exploitation and exploration. Exploitation refers to utilizing known information. For example, a past sample shows that under certain conditions, a particular action was taken, and good results were achieved. The control system may choose to exploit this information, and repeat this action if current conditions are similar to that of the past sample.” Par. 0083: “Exploration refers to trying unexplored actions. With a pre-defined probability, the control system may choose to try a new action. For example, 10% of the time, the control system may perform an action that it has not tried before but that may potentially achieve better results.” Par. 0084: “Although the detailed description contains many specifics, these should not be construed as limiting the scope of the invention but merely as illustrating different examples. It should be appreciated that the scope of the disclosure includes other embodiments not discussed in detail above. Various other modifications, changes and variations which will be apparent to those skilled in the art may be made in the arrangement, operation and details of the method and apparatus disclosed herein without departing from the spirit and scope as defined in the appended claims. Therefore, the scope of the invention should be determined by the appended claims and their legal equivalents.” 

Regarding claim 7,
Merkulov and Johnson teach the limitations of claim 1 which claim 7 depends. Merkulov and Johnson do not explicitly teach a user that is able to provide votes or feedback to the model.  However, Fan teaches obtaining the occupant comfort data comprises receiving votes from an occupant over a time period regarding the level of occupant comfort.  (Par. 0040: “The training module receives 511 a training set for training the machine learning model in a supervised manner. Training sets typically are historical data sets of inputs and corresponding responses. The training set samples the operation of the environmental system, preferably under a wide range of different conditions. FIG. 3A gives some examples of input data 310 that may be used for a training set. The corresponding responses are observations after some time interval, such as the actual temperature and humidity achieved, energy consumed and cost during the time interval, occupant comfort feedback, etc.”) 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Merkulov in view of Johnson in further view of Cui et al. (PG Pub. No. 20190158305), herein “Cui.” 

Regarding claim 8,
Merkulov and Johnson teaches the limitations of claim 1 which claim 8 depends. They do not explicitly teach a visual detection device that reflects the user’s comfort.   However, Cui teaches obtaining the occupant comfort data comprises monitoring an occupant for one or more visible indications of the level of occupant comfort based on information received from a visual detection device; and the occupant comfort model is generated based on the one or more visible indications of the level of occupant comfort.  (Par. 0039: “In some embodiments, in block 308 the building automation application server 102 may receive individualized sensor data that includes or was generated from sensor data collected by the mobile computing device 104. For example, the building automation application server 102 may receive sensor data indicative of the environment of the mobile computing device 104, such as audio data, visual/camera data, temperature data, humidity data, light level data, or other environmental data. In some embodiments, in block 310 the building automation application server 102 may receive individualized sensor data that includes or was generated from user input data received by the mobile computing device 104. For example, the building automation application server 102 may receive user preferences or settings input by the user into a building automation application. In some embodiments, individualized sensor data may be indicative of a user sentiment expressed by the user in the user input. For example, the user may input text or images regarding the user's current comfort level (e.g., text indicating the current temperature). The building automation application server 102 and/or the mobile computing device 104 may parse or otherwise analyze the user input to determine user sentiment.” See also Par. 0042, 0059, and 0061 (voting such as that taught in claim 7).) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system that uses a processor and obtains temperature data and the user comfort criteria and then develop a model and perform analysis via an algorithm to operate the HVAC system based on cost versus the comfort of a user as in Merkulov with generating a model by a control unit wherein the control unit and model creates a schedule of user comfort settings, such as being warmer in the mornings and operates, by a schedule, the HVAC system using the model based on cost, user preferences, and set points as in Johnson with establishing a model that is based in a server and taking input from a user such as images from a user mobile device reflecting the user’s comfort level as in Cui in order to have a unique building HVAC automation system that doesn’t require a plurality of fixed sensors which increases costs and model the system according to, in part, on an occupant’s comfort level. (Par. 0002 and 0003)


Claims 9, 10, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Merkulov in view of Johnson in further view of Pavlovski et al. (PG Pub. No. 20160305678), herein “Pavlovski.” 

Regarding claim 9,
Merkulov and Johnson teach the limitations of claim 1 which parallel closely those limitations in claim 9. Merkulov and Johnson do not explicitly teach that the model or algorithm is a neural network model.  However, Pavlovski teaches generating an occupant comfort model by training a neural network with the building data and the occupant comfort data, wherein the occupant comfort model relates the building data to a level of occupant comfort within the space (Par. 0131: “Also in the above method, the thermal zone 115 may include one or more of: a room of the building 100, a floor of the building 100, and a wing of the building 100. The building 100 may be a network of buildings 500. The external surface 111 of the building 100 may be one or more of an external face 111 of the building 100, an external wall surface 111 of the building 100, an external window surface 111 of the building 100, an external roof surface 111 of the building 100, an envelope 110 of the building 100, and a portion 111 of an envelope 110 of the building 100. The forecast ambient temperature value 600 may be one or more of a forecast ambient weather condition value for the external surface 111 of the building 100 proximate the thermal zone 115, a forecast ambient wind speed value for the external surface 111 of the building 100 proximate the thermal zone 115, and a forecast ambient solar irradiance value for the external surface 111 of the building 100 proximate the thermal zone 115. The desired temperature range 602 for the thermal zone 115 may be a desired thermal comfort condition range for the thermal zone 115 and the actual temperature value 601 of the thermal zone 115 may be an actual thermal comfort condition value of the thermal zone 115. The desired temperature range 602 for the thermal zone 115 may be a desired relative humidity range for the thermal zone 115 and the actual temperature value 601 of the thermal zone 115 may be an actual relative humidity value of the thermal zone 115. The desired temperature range 602 for the thermal zone 115 may be a desired air quality range for the thermal zone 115 and the actual temperature value 601 of the thermal zone 115 may be an actual air quality value of the thermal zone 115. The predictive model 238 may be a linear model. The predictive model may be a non-linear model. The predictive model 238 may be trained off-line. And, the predictive model 238 may be trained by one or more artificial intelligence-based modules 220.”  Par. 0099: “FIG. 3 is a block diagram illustrating a building response module 222 for training the building response model 232 of the predictive building control system 230 of FIG. 2 in accordance with an embodiment of the invention. FIG. 3 shows the inputs and outputs to the building response module 222 of FIG. 2 in greater detail. The building response module 222 is an artificial intelligence-based model which determines changes in energy consumption and control parameters (including thermal zone temperature, air quality, humidity, etc.) of the building 100 in response to set points for the building's thermal zones 115 and changes in ambient weather conditions and occupancy. The building response module 222 operates as a generic statistical model for various building envelopes 110, thermal zones 115, and/or HVAC system 120 configurations. Building energy consumption and control parameters are two outputs of the building response module 222 and their values depend on inputs including set points, ambient weather conditions, and building occupancy and internal load information. Artificial intelligence-based techniques such as artificial neural networks, support vector machines, and various regression trees may be used to train the building response model 232. It will be understood by those skilled in the art that other artificial intelligence-based techniques may also be used to train the building response model 232.” Par. 0110: “FIG. 7 is a block diagram illustrating a building predictive model 238 of the predictive building control system 230 of FIG. 6 in accordance with an embodiment of the invention. FIG. 7 shows the inputs and outputs of the building predictive model 238 of FIG. 6 in more detail. The inputs and outputs of the building predictive model 238 of FIG. 6 are similar to those of the optimizer 233 model of FIG. 4. However, the functions of the building response model 232 and the optimizer 233 model of FIG. 4 are merged in the artificial intelligence-based building predictive model 238 of FIG. 7. The building predictive model 238 calculates a schedule of optimal set points 231 directly based on various inputs, including site and zone-level weather forecasts from the high resolution weather forecasting model 240, occupancy and internal load estimations from the occupancy and internal load model 231, and measured thermal zone control parameters (i.e., zone temperature, air quality, and humidity) collected from the building energy management system 150. The building predictive model 238 is a "black-box" statistical model that is trained by artificial intelligence techniques including artificial neural networks, support vector machines, and various regression trees. The building predictive model 238 is trained by the building predictive module 228 using artificial intelligence techniques. The building predictive model 238 of FIG. 7 does not require the cycling process between the optimizer 233 model and the building response model 232 combination of FIG. 4 as the building predictive model 238 may assess more set points options off-line.”   See also Par. 0108 and 0110.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system that uses a processor and obtains temperature data and the user comfort criteria and then develop a model and perform analysis via an algorithm to operate the HVAC system based on cost versus the comfort of a user as in Merkulov with generating a model by a control unit wherein the control unit and model creates a schedule of user comfort settings, such as being warmer in the mornings and operates, by a schedule, the HVAC system using the model based on cost, user preferences, and set points as in Johnson with a predictive control model of an HVAC system that uses model and the comfort level of an occupant where the model is a neural network as in Pavlovski in order to have a model that is trained using respective historical measured value data for at least one of the inputs; and, controlling the HVAC system with the set points to maintain an actual temperature value of the thermal zone within the desired temperature range for the thermal zone. (Par. 0017)

Regarding claim 10,
Merkulov, Johnson, and Pavlovski teach the limitations of claim 9 which claim 10 depends. Merkulov also teaches wherein the processing circuit is configured to update the occupant comfort model in response to obtaining additional occupant comfort data.  .  (Par. 0028: “FIG. 2 is a diagram depicting an exemplary thermostat UI. As shown, the thermostat UI is enabled in an arc or dial design. In this example, the set point input is 72 degrees and the set point range is 70 to 74 degrees. This example also depicts a temperature algorithm input, where the user has selected a setting close [to] the maximum comfort axis. In one aspect, the thermostat UI 114 accepts user inputs modifying the set point range, and the energy management application modifies a temperature algorithm in response to the modified set point range.”) 

Regarding claims 16, 17, and 19, they are directed to a method of steps to implement the system or apparatuses set forth in claims 9 and 10; and 1 and 9 (for claim 19) respectively.  Merkulov, Johnson, and Pavlovski teach the claimed system or apparatuses in claims 9 and 10. Merkulov and Johnson teach the device in claim 1. Therefore, Merkulov, Johnson, and Pavlovski teach the method of steps in claims 16, 17, and 19.


Claims 11 – 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merkulov in view of Johnson in further view of Pavlovski in further view of Fan.  

Regarding claims 11 - 14, they are dependent on claim 9, and parallel those limitations of claims 4, 3, 6 and 7 respectively.  Merkulov, Johnson, and Pavlovski teach the limitations of claim 9, and Merkulov, Johnson, and Fan teach the limitations of claims 4, 3, 6, and 7.  Therefore Merkulov, Johnson, Pavlovski, and Fan teach the limitations of claims 11 – 14. 

Regarding claims 18 and 20, they are dependent on claim 16 which Merkulov, Johnson, and Pavlovski teach and is directed to a method of steps to implement the system or apparatuses set forth in claims 11 and 12 respectively.  Merkulov, Johnson, Pavlovski, and Fan teach the claimed system or apparatuses in claims 11 and 12.  Therefore, Merkulov, Johnson, Pavlovski, and Fan teach the method of steps in claims 18 and 20.


Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Merkulov in view of Johnson in further view of Pavlovski in further view of Cui et al. 

Regarding claim 8, it is dependent on claim 9, and parallel those limitations of claim 8.  Merkulov, Johnson, and Pavlovski teach the limitations of claim 9, and Merkulov, Du, and Cui teach the limitations of claim 8.  Therefore Merkulov, Johnson, Pavlovski, and Cui teach the limitations of claim 8.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system that uses a processor and obtains temperature data and the user comfort criteria and then develop a model and perform analysis via an algorithm to operate the HVAC system based on cost versus the comfort of a user as in Merkulov with generating a model by a control unit wherein the control unit and model creates a schedule of user comfort settings, such as being warmer in the mornings and operates, by a schedule, the HVAC system using the model based on cost, user preferences, and set points as in Johnson with a predictive control model of an HVAC system that uses model and the comfort level of an occupant where the model is a neural network as in Pavlovski with establishing a model that is based in a server and taking input from a user such as images from a user mobile device reflecting the user’s comfort level as in Cui in order to have a unique building HVAC automation system that doesn’t require a plurality of fixed sensors which increases costs and model the system according to, in part, on an occupant’s comfort level. (Par. 0002 and 0003)

Regarding claim 15, it is dependent on claim 9 and parallel those limitations of claim 8.  Merkulov, Johnson, and Pavlovski teach the limitations of claim 9, and Merkulov, Johnson, Pavlovski, and Cui teach the limitations of claim 8.  Therefore Merkulov, Johnson, Pavlovski, and Cui teach the limitations of claim 15. 


Response to Arguments

Applicant’s has amended the claims to include element where the model predicts levels of occupant comfort within the space based on building data.  Given this amendment, the Johnson reference was found that teaches creating a performance model based on comfort preferences and predicts and creates a schedule of different levels of comfort based on building temperature data. As cited in column 12, the model is used to predict or schedule the operation of the HVAC system using different levels of comfort at different times (such as warmer temperatures in the morning).  The totality of the Johnson reference combined with Merkulov teaches the limitations of the independent claims. Johnson was necessitated by amendment and therefore this action is made final. 
CONCLUSION
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Verteletskyi (US PG Pub. No. 20190171171) may also teach the limitations of a neural network for claims 9 and 16 in paragraph 0105. 

Sloop (US PG Pub. No. 20150192911) may also teach a modeler that creates and ranks thermal response coefficients based on occupant preferences. See Par. 0041, 0051, 0052, and 0059.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116